Citation Nr: 0430347	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-05 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for diabetic neuropathy of the right upper extremity.  

2.  Entitlement to an initial rating in excess of 30 percent 
for diabetic neuropathy of the left upper extremity.  

3.  Entitlement to an initial rating in excess of 10 percent 
for diabetic neuropathy of the right lower extremity.  

4.  Entitlement to an initial rating in excess of 10 percent 
for diabetic neuropathy of the left lower extremity.  

5.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  

6.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.  

7.  Entitlement to specially adapted housing or special home 
adaptation grant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from March 1969 to January 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  

Correspondence between the VARO and the veteran in March and 
April 2004 clarifies that the veteran does not desire any 
type of hearing on appeal.  

Unfortunately, further development of the evidence is needed 
before the Board can decide this appeal.  So the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.  




REMAND

The veteran is receiving Social Security Administration (SSA) 
benefits, as evidenced by a letter in his claims file.  The 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002) 
includes obtaining any SSA disability benefits award and the 
underlying medical records.  See, too, Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The veteran submitted copies of records of several private 
physicians dated in 2001.  However, it appears there may be 
more recent private clinical records that are relevant to his 
appeal.  Further, official examination in July 2002 indicates 
that he has received treatment for his service-connected 
coronary artery disease (CAD), which is assigned a 100 
percent schedular rating, at the Fayetteville Heart Center 
and the Duke University Medical Center.  While the severity 
of his service-connected CAD is not at issue, its severity is 
relevant to the issues of special monthly compensation (SMC) 
based on the need for regular aid and attendance (A&A) and 
entitlement to specially adapted housing or special home 
adaptation grant.  So an attempt must be made to obtain these 
records.  

Additionally, for the purpose of completeness of the record, 
the veteran should be afforded comprehensive rating 
examinations to evaluate the severity of his 
service-connected diabetes mellitus and its associated 
neuropathies affecting his upper and lower extremities, as 
well as an examination to determine whether he is entitled to 
SMC based on the need for regular A&A and entitlement to 
specially adapted housing or special home adaptation grant.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).



Accordingly, the case is remanded to the RO for the following 
development and consideration:   

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.  

2.  With this in mind, ask the veteran to clarify 
whether all private clinical records are now on 
file.  For any such records that are not on file, 
request that he complete and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records of each private care provider 
since military service.

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).  

*This should include, but is not limited to, 
requesting that the veteran submit copies of all 
relevant records in his possession that he has 
not previously submitted. 

3.  Contact the SSA and obtain all records from 
that agency concerning the veteran's award of 
disability benefits, including a copy of the 
decision and any medical records used to make the 
determination, copies of any hearing transcripts, 
etc.  If the RO learns that the records sought do 
not exist or that further efforts to obtain them 
would be futile, this must be specifically 
indicated in the record.  

4.  Obtain and associate with the claims file all 
VA outpatient treatment records since December 
2003.  

5.  Schedule the veteran for an appropriate VA 
medical examination to assess the severity of his 
service-connected diabetes mellitus and its 
associated neuropathies affecting his upper and 
lower extremities.  

The claims folder is to be made available to the 
examiner, and the examiner is asked to indicate 
that he or she has reviewed the claims folder.  
All necessary testing should be done, and the 
examiner should review the results of any testing 
prior to completion of the examination report.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

6.  Also schedule the veteran for a VA 
cardiovascular examination to obtain a medical 
opinion concerning the current severity of his 
heart condition (CAD).  

Send the claims folder to the VA examiner for a 
review of the veteran's pertinent medical 
history.  The examination report must confirm 
that the claims folders were reviewed, and the 
rationale for all diagnoses and opinions 
expressed should be discussed.  

7.  Then readjudicate the claims in light of any 
additional evidence obtained.  If the benefits 
sought on appeal are not granted to the veteran's 
satisfaction, prepare a supplemental statement of 
the case (SSOC) and send it to him and his 
representative.  Give them time to respond.  

The veteran need take no further action until he is further 
informed.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.  He has 
the right to submit additional evidence and argument 
concerning the claims the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).   

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


